Citation Nr: 9915487	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-17 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to April 1, 1996 
for an additional allowance for a spouse and two children.  

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for a right 
elbow disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 6, 1990 to July 12, 
1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1991 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for a 
right elbow disability and assigned a 10 percent rating 
effective from July 1990.  In September 1991, the veteran 
expressed disagreement with the assigned rating.  In January 
1992, she was issued a statement of the case which addressed 
the issue as entitlement to an increased rating for a right 
elbow disability.  In February 1992, a substantive appeal was 
received and in June 1992, the veteran testified at a 
personal hearing before a hearing officer.  

In January 1993, the hearing officer determined that a 60 
percent rating was warranted for the veteran's right elbow 
disability.  In a February 1993 rating decision, this action 
was effectuated and the 60 percent rating was assigned 
effective from January 1990.  

In an October 1996 decision letter, the veteran was notified 
that she had been awarded additional benefits for her 
dependents, effective from August 1, 1996.  In February 1997, 
a notice of disagreement as to the assigned effective date 
was received.  In February 1997, the veteran was issued a 
statement of the case.  In May 1997, a substantive appeal was 
received.  In July 1997, the veteran testified at a personal 
hearing before a hearing officer at the RO.  In a November 
1997 determination, the hearing officer determined that the 
proper effective date was March 11, 1996.  In light of the 
foregoing determination, the veteran was notified that her 
dependency benefits were paid effective from April 1, 1996, 
the first day in the month after the March 11, 1996 
application for Chapter 31 benefits.  

The Board notes that in a February 1993 rating decision, 
service connection was denied for back, neck, right knee, 
right ankle, and right shoulder disabilities.  In a March 
1993 letter, the veteran was notified of this decision and of 
her procedural and appellate rights.  Since a notice of 
disagreement has not been received as to any of those issues, 
none of those service connection issues is in appellate 
status and before the Board at this time.  


FINDINGS OF FACT

1.  In a letter of February 1992 the veteran mentioned that 
she had difficulty with a six week old baby because of her 
elbow.  At a June 1992 hearing she referred to her husband.

2.  In a March 1993 letter, the veteran was notified by the 
RO that she had been granted a 60 percent rating for her 
service-connected disability; she was informed that if she 
wanted the VA to consider her entitlement to an additional 
allowance for her dependents, she was required to furnish the 
enclosed VA Form 21-686c, Declaration of Status of 
Dependents, as well as supporting documentation to include 
the Social Security numbers of any dependents; and she was 
provided a "Disability Compensation Attachment." 

3.  On March 11, 1996, the veteran applied for Chapter 31 
vocational rehabilitation benefits; and reported that she was 
married with 2 children.  

3.  On July 30, 1996, the veteran requested additional 
benefits for her dependents, and submitted a copy of her 
marriage certificate and the birth certificates of her 2 
children.

4.  In October 1996, she furnished the VA a completed VA Form 
21-686c which included her dependents' Social Security 
numbers and also provided the VA with a certified copy of her 
marriage certificate as well as her children's birth 
certificates which showed that she was married in June 1991, 
that one child was born in December 1991, and that the other 
child was born in January 1994; thus, the necessary evidence 
to establish dependency benefits for a spouse and two 
children was received within one year from the March 1996 
Chapter 31 application.  


CONCLUSION OF LAW

An effective date for the payment of additional disability 
compensation for a spouse and two children, prior to April 1, 
1996, is not warranted.  38 U.S.C.A. §§ 1115, 5107, 5110, 
5111, 5124 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.31, 
3.204, 3.205, 3.216, 3.401(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that she has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

In a July 1991 rating decision, service connection was 
granted for a right elbow disability and was assigned a 10 
percent rating effective from July 1990.  The veteran 
appealed the assigned rating. In a letter of February 1992 
the veteran mentioned that she had difficulty with a six week 
old baby because of her elbow.  At a June 1992 hearing she 
referred to her husband.  In January 1993, the hearing 
officer determined that a 60 percent rating was warranted for 
the veteran's right elbow disability.  In a February 1993 
rating decision, this action was effectuated and the 60 
percent rating was assigned effective from January 1990.  In 
a March 1993 letter, the veteran was notified of the rating 
decision and of her procedural and appellate rights.  In 
addition, she was informed that if she wanted the VA to 
consider her entitlement to an additional allowance for 
dependents, she was required to furnish the enclosed VA Form 
21-686c, Declaration of Status of Dependents; a certified 
copy of her marriage certificate; and information regarding 
her dependents' Social Security numbers.  She was also 
provided several enclosures including a "Disability 
Compensation Attachment."  

Thereafter, the veteran did not respond to the March 1993 
letter.  On March 11, 1996, the veteran applied for Chapter 
31 vocational rehabilitation benefits.  At that time, the 
veteran reported that she was married and had 2 children.  On 
July 30, 1996, the veteran reported that she learned that she 
was not receiving compensation for her dependents when she 
filed for Chapter 31 benefits and that she had never been 
informed about such benefits.   The RO in a letter of August 
1996 furnished her VA Form 21-646c and informed her to submit 
social security numbers, etc.  In October 1996, she furnished 
the VA a completed VA Form 21-686c which included her 
dependents' Social Security numbers and also provided the VA 
with a certified copy of her marriage certificate as well as 
her children's birth certificates which showed that she was 
married in June 1991, that one child was born in December 
1991, and that the other child was born in January 1994.  
Thus, the necessary evidence to establish dependency benefits 
for a spouse and two children was received within one year 
from the March 1996 Chapter 31 application.

In an October 1996 letter, the veteran was notified that she 
had been awarded additional benefits for her dependents, a 
spouse and two children, effective from August 1, 1996.  The 
veteran appealed the assigned effective date.  

In support of her claim, the veteran submitted correspondence 
and testified at a personal hearing before a hearing officer 
at the RO in July 1997.  At that time, she indicated that a 
copy of her marriage certificate was of record when she was 
granted a 60 percent rating in 1993.  In addition, she 
asserted that the VA was aware that she had one child at that 
time.  Also, she maintained that the March 1993 letter did 
not include a VA Form 21-686c.

In a November 1997 determination, the hearing officer found 
that the veteran first informed the VA of having dependents 
at the time she applied for Chapter 31 vocational 
rehabilitation benefits on March 11, 1996.  The hearing 
officer found that this application for benefits could also 
reasonably be construed as an application for dependency 
benefits on her disability compensation award and also found 
that all the necessary evidence to establish the dependency 
benefits was received within one year from the Chapter 31 
application.  The hearing officer stated that in the absence 
of evidence of any claim for dependency benefits within one 
year of the March 9, 1993 notification letter of her 
qualifying disability rating, there was no basis any 
effective date earlier than the date of claim, now determined 
to be March 11, 1996.  In light of the foregoing 
determination, the veteran was notified that her dependency 
benefits were paid effective from April 1, 1996, the first 
day in the month after the March 11, 1996 application for 
such benefits.  

Any veteran entitled to compensation at a rate of not less 
than 30 percent shall be entitled to additional compensation 
for dependents.  38 U.S.C.A. § 1115 (West 1991).

Additional disability compensation payable to or for a 
veteran based on a dependent spouse and children is effective 
from the latest of the following dates: (1) Date of claim: 
This term means the following, listed in their order of 
applicability: (a) Date of veteran's marriage or birth of 
children, if the evidence of the event is received within one 
year of the event; otherwise, (b) date notice is received of 
the dependents' existence, if evidence is received within one 
year of VA request.  (2) Date the dependency arises.  (3) 
Effective date of the qualifying disability rating, provided 
evidence of dependency is received within one year of 
notification of such rating action.  (4) Date of commencement 
of the veteran's award.  38 U.S.C.A. § 5110 (f), (n) (West 
1991); 38 C.F.R. § 3.401(b) (1998).

The VA may accept the written statement of a claimant as 
proof of the existence of any relationship including birth of 
a child and marriage.  38 U.S.C.A. § 5124 (West 1999); Public 
Law 103-446, Title III, §  301(a), November 2, 1994.
In this case the VA received notice that the veteran had a 
baby in February 1992 and a husband at a hearing in June 
1992.  In March 1993 she was requested to submit evidence 
about any dependents and she was furnished VA Form 21-646c 
and told to submit a marriage certificate and birth 
certificates and Social Security numbers for dependents.  She 
did not respond within one year.  Even if the February 1992 
letter and the June 1992 hearing transcript meet the 
requirement of a written statement under 38 U.S.C.A. § 5124, 
this statute was not effective until November 1994 and would 
not apply to the February 1992 letter and the June 1992 
hearing transcript.  Therefore, the VA did not receive 
evidence of her marriage or birth of her child within one 
year of the events nor did it receive the requested evidence 
within one year of the March 1993 letter. 

The RO then received initial notification of the veteran's 
second child in the Chapter 31 application of March 1996, 
which was in excess of the one year of the birth of the 
child.  The VA also again received notification of her 
marriage and her other child on March 11, 1996.  In order to 
receive an additional payment for a spouse and children, it 
is not enough that the veteran becomes married or a child is 
born.  Sufficient proof of marriage and birth is necessary as 
set forth in 38 C.F.R. §§ 3.204, 3.205, 3.209, 3.216 (1998).  

38 C.F.R. § 3.204 (1998) provides that, the VA will accept, 
for the purpose of determining entitlement to benefits under 
laws administered by VA, the written statement of a claimant 
as proof of marriage, dissolution of a marriage, birth of a 
child, or death of a dependent, provided that the statement 
contains: the date (month and year) and place of the event; 
the full name and relationship of the other person to the 
claimant; and, where the claimant's dependent child does not 
reside with the claimant, the name and address of the person 
who has custody of the child.  In addition, a claimant must 
provide the social security number of any dependent on whose 
behalf he or she is seeking benefits (see 38 C.F.R. § 3.216).  
The VA shall require the types of evidence indicated in 
38 C.F.R. §§  3.205 through 3.211 where: the claimant does 
not reside within a state; the claimant's statement on its 
face raises a question of its validity; the claimant's 
statement conflicts with other evidence of record; or, there 
is a reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question.  The classes of evidence to be furnished for the 
purpose of establishing marriage, dissolution of marriage, 
age, relationship, or death, if required under the provisions 
of paragraph (a)(2), are indicated in §§ 3.205  through 3.211 
in the order of preference.  Failure to furnish the higher 
class, however, does not preclude the acceptance of a lower 
class if the evidence furnished is sufficient to prove the 
point involved.  Photocopies of documents necessary to 
establish birth, death, marriage or relationship under the 
provisions of §§ 3.205 through 3.215 of this part are 
acceptable as evidence if the Department of Veterans Affairs 
is satisfied that the copies are genuine and free from 
alteration.  Otherwise, VA may request a copy of the document 
certified over the signature and official seal of the person 
having custody of such record.

38 C.F.R. § 3.205 (1998) provides that proof of marriage is 
established by one of the following types of evidence: (1) 
Copy or abstract of the public record of marriage, or a copy 
of the church record of marriage, containing sufficient data 
to identify the parties, the date and place of marriage, and 
the number of prior marriages if shown on the official 
record; (2) Official report from service department as to 
marriage which occurred while the veteran was in service; (3) 
The affidavit of the clergyman or magistrate who officiated; 
(4) The original certificate of marriage, if the Department 
of Veterans Affairs is satisfied that it is genuine and free 
from alteration; (5) The affidavits or certified statements 
of two or more eyewitnesses to the ceremony; (6) In 
jurisdictions where marriages other than by ceremony are 
recognized the affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived; (7) 
Any other secondary evidence which reasonably supports a 
belief by the Adjudicating activity that a valid marriage 
actually occurred. 

38 C.F.R. § 3.209 (1998) provides that age or relationship of 
a child is established by one of the following types of 
evidence :(a) A copy or abstract of the public record of 
birth. Such a record established more than 4 years after the 
birth will be accepted as proof of age or relationship if, it 
is not inconsistent with material of record with the 
Department of Veterans Affairs, or if it shows on its face 
that it is based upon evidence which would be acceptable 
under this section; (b) A copy of the church record of 
baptism.  Such a record of baptism performed more than 4 
years after birth will not be accepted as proof of age or 
relationship unless it is consistent with material of record 
with the Department of Veterans Affairs, which will include 
at least one reference to age or relationship made at a time 
when such reference was not essential to establishing 
entitlement to the benefit claimed; (c) Official report from 
the service department as to birth which occurred while the 
veteran was in service.; (d) Affidavit or a certified 
statement of the physician or midwife in attendance at birth; 
(e) copy of Bible or other family record certified to by a 
notary public or other officer with authority to administer 
oaths, who should state in what year the Bible or other book 
in which the record appears was printed, whether the record 
bears any erasures or other marks of alteration, and whether 
from the appearance of the writing he or she believes the 
entries to have been made at the time purported; (f) 
Affidavits or certified statements of two or more persons, 
preferably disinterested, who will state their ages, showing 
the name, date, and place of birth of the person whose age or 
relationship is being established, and that to their own 
knowledge such person is the child of such parents (naming 
the parents) and stating the source of their knowledge; (g) 
Other evidence which is adequate to establish the facts in 
issue, including census records, original baptismal records, 
hospital records, insurance policies, school, employment, 
immigration, or naturalization records.  

38 C.F.R. §  3.216 (1998) provided that there is a mandatory 
disclosure of social security number.  Any person who applies 
for or receives any compensation or pension benefit as 
defined in §§ 3.3, 3.4, or 3.5 of this part shall, as a 
condition for receipt or continued receipt of benefits, 
furnish the Department of Veterans Affairs upon request with 
his or her social security number and the social security 
number of any dependent or beneficiary on whose behalf, or 
based upon whom, benefits are sought or received.  However, 
no one shall be required to furnish a social security number 
for any person to whom none has been assigned.  Benefits will 
be terminated if a beneficiary fails to furnish the 
Department of Veterans Affairs with his or her social 
security number or the social security number of any 
dependent or beneficiary on whose behalf, or based upon whom, 
benefits are sought or received, within 60 days from the date 
the beneficiary is requested to furnish the social security 
number.

The veteran provided the requisite proof of her marriage to 
her spouse and of the births of her children within one year 
of the March 11, 1996 application for Chapter 31 benefits and 
not before.  Therefore, the Board finds that the date of 
receipt by the VA of the Chapter 31 benefits submitted in 
March 1996 is controlling as to the effective date of the 
additional dependency allowance.  38 U.S.C.A. § 5110 (f), (n) 
(West 1991); 38 C.F.R. § 3.401(b) (1998).

Although the veteran maintains that she had provided a copy 
of her marriage certificate, prior to March 1996 the claims 
file does not contain a marriage certificate before July 1996 
and the marriage certificate must be received by the VA for 
it to be considered evidence.  

Although the Board has considered the veteran's contentions, 
the Board is unable to grant an effective date prior to April 
1, 1996, for an additional allowance for a spouse and two 
children.  The laws and regulations are specific and 
controlling regarding this matter, as set forth above.  
Accordingly, an effective date for the payment of additional 
disability compensation for a spouse and two children, prior 
to April 1, 1996, is not warranted.  38 U.S.C.A. §§ 1115, 
5107, 5110, 5111, 5124 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.31, 3.204, 3.205, 3.216, 3.401(b) (1998).


ORDER

The appeal for an effective date prior to April 1, 1996 for 
additional compensation allowance for a spouse and two 
children is denied.  


REMAND

In a July 1991 rating decision, service connection was 
granted for a right elbow disability and was assigned a 10 
percent rating effective from July 1990.  In September 1991, 
the veteran expressed disagreement with the assigned rating.  
She maintained that her right elbow disability was much more 
severely disabling than was represented by the assigned 
rating.  In January 1992, she was issued a statement of the 
case which addressed the issue as entitlement to an increased 
rating for a right elbow disability.  In February 1992, a 
substantive appeal was received and in June 1992, the veteran 
testified at a personal hearing before a hearing officer.  

In January 1993, the hearing officer determined that a 60 
percent rating was warranted for the veteran's right elbow 
disability.  In a February 1993 rating decision, this action 
was effectuated and the 60 percent rating was assigned 
effective from January 1990.  In a March 1993 letter, the 
veteran was notified of the rating decision and of her 
procedural and appellate rights.  In addition, she was 
informed that the increase of the 10 percent rating to 60 
percent was considered a full grant of benefits on appeal 
and, as such, her appeal was considered withdrawn.  In light 
of the foregoing, the veteran was not issued a supplemental 
statement of the case as to the "increased rating" issue.  

At this point, the Board notes that her appeal should not 
have been considered withdrawn.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

Further, during her personal hearing, the veteran stated that 
she was unable to work.  As such, she was seeking a total 
rating.  However, as noted, she was granted only to the 60 
percent disability level.  Since the veteran was not granted 
a 100 percent rating and since neither the veteran nor her 
representative withdrew her notice of 
disagreement/substantive appeal, her appeal should not have 
been withdrawn and has remained pending.  As such, the RO 
must reconsider the veteran's claim and issue her a 
supplemental statement of the case explaining why she was 
granted a 60 percent rating as opposed to a higher rating.  
In addition, if the RO does not grant a 100 percent rating, 
then the RO should consider the issue of entitlement to a 
total disability rating based on individual unemployability 
in light of the veteran's contention regarding her inability 
to work. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 60 
percent rating effective as of the effective date of service 
connection.  As such, the RO apparently did not find that a 
staged rating was warranted.  However, as noted, the veteran 
was not in fact granted the benefits that she sought in full 
as a total rating was not assigned.  As such, when the RO 
reconsiders the veteran's claim, the actual issue in 
appellate status is "the veteran's dissatisfaction with the 
initial 10 percent rating assigned following a grant of 
service connection for a right elbow disability, currently 
assigned a 60 percent rating."  Likewise, the supplemental 
statement of the case should include consideration of whether 
a staged rating is warranted.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The RO should consider the veteran's 
claim and issue a supplemental statement 
of the case on the issue of "the 
veteran's dissatisfaction with the 
initial rating assigned following a grant 
of service connection for a right elbow 
disability, currently assigned a 60 
percent rating," in light of the 
guidance provided in Fenderson. The 
supplemental statement of the case should 
contain a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
veteran should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

3.  If a total schedular rating is not 
granted the RO should review the 
veteran's claim for entitlement to a 
total disability rating for compensation 
based on individual unemployability.  If 
that claim is not resolved to her 
satisfaction, the veteran and her 
representative should so be advised.  If 
the veteran files a timely notice of 
disagreement, she and her representative 
should be provided with a statement of 
the case as required by 38 
U.S.C.A. § 7105(d) (West 1991) as to this 
issue.

The purpose of this REMAND is to assist the veteran in 
developing her claim.  No action is required of her unless 
she receives further notice.  The Board expresses no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case pending completion of the requested 
action.

		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

